Name: Commission Regulation (EC) No 2045/2003 of 20 November 2003 amending Regulation (EC) No 1509/2003 as regards the quantity covered by the standing invitation to tender for the resale on the internal market of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: trade policy;  European construction;  marketing;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32003R2045Commission Regulation (EC) No 2045/2003 of 20 November 2003 amending Regulation (EC) No 1509/2003 as regards the quantity covered by the standing invitation to tender for the resale on the internal market of barley held by the German intervention agency Official Journal L 303 , 21/11/2003 P. 0010 - 0011Commission Regulation (EC) No 2045/2003of 20 November 2003amending Regulation (EC) No 1509/2003 as regards the quantity covered by the standing invitation to tender for the resale on the internal market of barley held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 1509/2003(2) opened a standing invitation to tender for the resale on the internal market of 82500 tonnes of barley held by the German intervention agency.(2) In the present situation on the market the quantities of barley held by the German intervention agency put up for sale on the internal market of the Community should be increased to 136000 tonnes.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1509/2003 is amended as follows:1. the title is replaced by the following:"Commission Regulation (EC) No 1509/2003 of 27 August 2003 opening a standing invitation to tender for the resale on the Community market of barley held by the German intervention agency.";2. in Article 1(1), "82500 tonnes" is replaced by "136000 tonnes";3. Annex I is replaced by the text in the Annex to this Regulation;4. in the title of Annex II, "82500 tonnes" is replaced by "136000 tonnes".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 217, 29.8.2003, p. 8.ANNEX"ANNEX I>TABLE>"